UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1725


HANK JACOBUS,

                Plaintiff - Appellant,

          v.

MICHAEL HUERTA, FAA Administrator,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cv-02032)


Submitted:   September 25, 2013          Decided:   September 30, 2013


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hank Jacobus, Appellant Pro Se.       J. Christopher Krivonyak,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hank   Jacobus       appeals     the     district    court’s       order

adopting the magistrate judge’s recommendation, dismissing his

complaint for failure to state a claim and for lack of subject

matter   jurisdiction,    and    denying     his    motions    for    preliminary

injunctions.      See   Fed.    R.   Civ.    P.    12(b)(1),   (6).      We    have

carefully reviewed the record and Jacobus’ informal brief and

find no legal or factual basis to reverse the district court’s

order.   Accordingly, we affirm.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                       2